Cohn, J.
(dissenting in part). I concur as to the first cause of action but dissent as to the holding that plaintiffs may not recover upon the second cause of action. I vote to grant judgment in favor of plaintiffs for the full sum demanded in the complaint. There was an implied obligation on the part of defendant to refrain from doing anything that would preclude plaintiffs from recovering from Strang the full one half share of plaintiffs’ interest in the arrears.
*244Martin, P. J., Untermyer and Dore, JJ., concur with Callahan, J.; Cohn, J., dissents in part, with opinion.
Determination of the Appellate Term and the judgment of the Municipal Court reversed and judgment directed in favor of the plaintiffs for $162.02, with interest, and with costs to the plaintiffs in all courts. Settle order on notice.